McCREE, Circuit Judge,
(dissenting in part).
I concur with the majority’s affirmance of the dismissal of the wrongful death claim in this case. However, I respectfully dissent from the disposition of the action brought by Mrs. Utzinger for her own injuries.
The District Court found that the sole cause of the accident was Mr. Utzinger’s negligent operation of the boat. This conclusion represented an acceptance of one of the two conflicting theories presented by the parties. Underlying the Government’s theory, which was apparently adopted by the District Court, are the assumptions that the rails were so close to the shore that no boat driver except a negligent one would collide with them; that the Utzinger craft was about to run into the river bank when it collided with the rails; and that Mrs. *492Utzinger would have suffered equivalent injuries from running aground even if the boat had not been impaled on the rails. Plaintiff’s theory, on the other hand, is that the Government’s conduct in permitting the rails to protrude into the river was negligent; that the boat was not on a course to collide with the river bank; and that in any case there was no evidence that Mrs. Utzinger’s injuries would have been as serious had the rails not been in the water.
I believe that the factual conflicts raised by these theories must be fully resolved before judgment can be awarded to either party. Under Ohio law, there can be more than one proximate cause of an injury, Mouse v. Central Sav. & Trust Co., 120 Ohio St. 599, 167 N.E. 868 (1929); Wymer-Harris Constr. Co. v. Glass, 122 Ohio St. 398, 171 N.E. 857 (1930); Moran v. Pittsburgh-Des Moines Steel Co., 166 F.2d 908, 917 (3d Cir. 1948), and accordingly a plaintiff may choose from which of two parties he will attempt to recover. The District Court found that Mr. Utzinger acted negligently (and I see no reason to question this finding), but it expressly refrained from determining whether the Government’s conduct in allowing the rails to remain in the river was negligent. The failure to make a finding in this respect is crucial, since in my view Mrs. Utzinger would be entitled to recover her own damages if she could show that she would not have sustained injuries as serious had the Government not been negligent. If she would have suffered the same magnitude of harm in any event, then it would make no difference whether the Government’s conduct was negligent, since it could not be said to be a proximate cause of her injuries. Wymer-Harris Constr. Co. v. Glass, supra; Dillon v. Twin States Gas & Elec. Co., 85 N.H. 499, 163 A. 111 (1932); Rest. Torts 2d § 432(1).
But the District Court expressly refrained from finding whether the boat would have struck the river bank had the rails not been in the river. It did not decide whether the boat was proceeding along or toward the bank, or whether there was a bay or indentation in the bank at a point near the collision.
The majority opinion appears to regard the District Court’s finding that Mr. Utzinger’s negligence was the sole proximate cause of the accident as an implicit finding against appellant on all these disputed issues. But I cannot accept these findings as having been implicitly made in light of the District Judge’s explicit refusal to decide these issues. I agree with the majority that there is sufficient evidence in the record to support findings favorable to appellee on these issues, but it is clear that the District Judge expressly made no such findings.
In my view of the case, then, it is immaterial whether we call the decisive issue of proximate cause a question of law or question of fact.1 The District Court
here, by reaching a decision on the issue of proximate cause while expressly refraining from making the necessary supporting factual findings, has held, in effect, that Mr. Utzinger’s negligence was the sole proximate cause of Mrs. Utzinger’s injuries despite the fact that the vessel might not have run aground if the rails had not been permitted to remain in the river, and despite the fact that she might have been merely stunned, as was another passenger, if the boat had struck the river bank instead of the rails. Such a holding, if expressed, *493would be clearly erroneous, either as a proposition of law or as a finding of fact.
Accordingly, I would reverse the judgment of the District Court and remand the case for further proceedings.

. See C. Wright, Federal Courts, § 96, at 431-32 (2d ed. 1970).
I do not understand Gedeon v. East Ohio Gas Co., 128 Ohio St. 335, 190 N.E. 924 (1934), to hold that under Ohio law proximate cause is a question of fact for purposes of Rule 52(a), Fed.R.Civ.P., which establishes our standard for appellate review. That case holds only that, for the purpose of allocation between trial court and jury of the determination of causation in cases where reasonable men might differ, the question is one for the jury.